—Order, Supreme Court, New York County (Robert Lippmann, J.), entered May 17, 1994, which denied petitioner’s application pursuant to CPLR article 78 seeking to annul respondent Police Commissioner’s determination disapproving petitioner’s application to carry a concealed weapon, unanimously affirmed, without costs.
Respondent’s determination was rationally based on petitioner’s failure to mention in his application the true nature of the business for which he sought a pistol (see, Matter of Tartaglia v Kelly, 215 AD2d 166). Concur — Wallach, J. P., Kupferman, Ross, Williams and Tom, JJ.